Citation Nr: 0930869	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right ankle injury.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1977 to June 1977, and from August 1978 to April 
1980.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 20 percent rating for post-
operative residuals of a right ankle injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Review of the record reveals that the RO attempted to 
schedule the Veteran for a VA examination in September 2005, 
but was informed by the Veteran's mother that he was unable 
to appear due to his incarceration at the Mill Creek 
Correctional Facility.  Under such circumstances, however, VA 
still has a statutory obligation to assist veterans in the 
development of their claims.  Indeed, the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of VA's recognized obligation to assist 
incarcerated veterans, the Board finds that further efforts 
should be made to schedule the Veteran for a new VA 
examination.  

Notably,  the U.S. Court of Appeals for Veterans Claims has 
held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:
1.  The RO should arrange for an 
orthopedic examination of the Veteran to 
ascertain the current severity of his 
service-connection right ankle disability 
either upon his release from prison (as 
the record indicates his release is 
scheduled for the near future, in October 
2009) or at (by arrangement with 
authorities at) the Correctional Facility 
where he is incarcerated.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  (If the examination is by a 
correctional facility employee copies of 
records showing the medical history of the 
disability and copies of the VA 
examination form and the rating criteria 
for ankle disability should be forwarded 
to the examiner instead.)  Studies 
completed should include ranges of motion 
of the ankle.  The examiner should 
determine whether there is additional loss 
of function due to pain, on use, or during 
flare-ups, if any, and if feasible, 
express the additional impairment of 
function in terms of additional degree of 
limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also provide an 
opinion as to the impact of the disability 
on the Veteran's ability to work.  The 
examiner should explain the rationale for 
all opinions given.  

2.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If the benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

